Case 1:18-md-02865-LAK-RWL Document 646 Filed 07/15/21 Page 1 of 2

HANAMIRIAN
LAWS lV

MAIN STREET TO WALL STREET

July 15, 2021

Via ECF

Honorable Lewis A. Kaplan, U.S.D.J.
United States Courthouse

500 Pearl Street, Courtroom 21B
New York, NY 10007

Re: In re: Customs and Tax Administration of the Kingdom of Denmark
(SKAT) Tax Refund Litigation, Docket No.: 18-cv-10088
Master Docket Number 1 8-md-2865 (LAK)

Judge Kaplan:

We write to the Court consistent with Pretrial Orders No. 25 and 26 dated July 13, 2021,
to respond to Plaintiff's Letter Motion to Compel. In that Motion to Compel, the Plaintiff does
not articulate any need for testimony or production of documents beyond that which falls within
the scope of this litigation. Rather, the basis for the Motion to Compel is merely identified as a
failure to respond on the part of Mr. Summers. The spoken and written dialogue with Plaintiff's
counsel, however, has not been a failure to respond, stonewalling or any other lack of cooperation
as suggested, but rather has surrounded efforts to accommodate and balance the needs of each
party. Any suggestion to the contrary is the easy assertion to prompt the Court’s ire.

The brief history is that Mr. Summers expressed the following concerns to Plaintiff's
counsel:

1. The Constitution of the Federal Republic of Germany provides that a foreign
individual has a right in a proceeding before German tribunals to what amounts to
be a “Fifth Amendment equivalent”. Most other nations provide similar reciprocal
rights. Those rights are compromised by any compelled testimony in this Litigation
as the Plaintiff has expressed that they intend on asking about all and/or any of Mr.
Summers’ and the Plans’ investment activity over the years in any jurisdiction. The
Plaintiff has stated publicly that there is an active Danish criminal investigation
surrounding the subject matter of this Litigation and the persons involved and that
the Danish authorities are sharing information with other countries. This Litigation
is not related formally to any other country’s tax or other matters and as a result
should not act to divest Mr. Summers of any of his rights. There is not a
demonstrated need for any testimony or questioning beyond the scope of the claims

HANAMIRIAN LAW FIRM, P.C.
40 E MAIN STREET MOORESTOWN. NJ 08057 30 WALL STREET NEW YORK. NY 10005
0 856.793.9092 F 856 793.9121 Whanamiurian.com
Case 1:18-md-02865-LAK-RWL Document 646 Filed 07/15/21 Page 2 of 2
HANAMIRIAN
LAWFIRM

MAIN STREET TO WALL STREET Page 2 of 2

presented in the Complaint and Amended Complaint. This Litigation is not a license
to conduct an international fishing expedition. This is an MDL structured for the
purpose of consolidating multiple parties’ discovery only. This process cannot be
used for international criminal discovery at the expense of individual rights; and

2. Certain Defendants in this Litigation are also potential persons of interest in
other countries and could be, and perhaps are, identified as potential wrongdoers
in those countries along with, or independent of, Mr. Summers. Some have
provided sworn testimony adverse to Mr. Summers’ interests. In the normal course,
those persons would not know or be aware of any testimony or any dialogue that
Mr. Summers may have had in any other jurisdiction or, potentially, have the
opportunity to participate at any level in his underlying testimony in any
proceeding. Mr. Summers has to have the ability to shield any testimony or the fact
of any testimony from potential co-defendants and others.

Plaintiff and Defendant exchanged phone calls and email in an effort to reach a compromise
regarding the foregoing and the scope of any questioning of Mr. Summers. We have proposed an
understanding to allow Mr. Summers during the course of a deposition to confer with counsel and
assert the Fifth Amendment as needed for questioning both outside the scope of the Denmark
transactions and otherwise. In exchange, Mr. Summers would agree to extend the time of any
deposition to up to ten (10) hours of testimony. We did not receive a commitment from Plaintiff's
counsel in that regard and accordingly, filed what the Court now identifies as the Letter Motion
dated July 8, 2021.

This Court has ordered that Mr. Summers is “obligated to comply with his obligations”.
Mr. Summers understands this Court’s Orders and will abide their terms. In the context of
document production obligations, Mr. Summers has provided documents responsive to Plaintiff's
requests for production and will abide his further obligations, if they exist. In the context of
providing sworn oral testimony and any parameters thereto, we will abide the Court’s further
order.

Thank you.

    

John M. Hanamirian

ce: All Counsel of Record (via ECF)
